Citation Nr: 0906420	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  03-12 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type 
II, to include as due to exposure to herbicides in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service with the United 
States Navy from April 1966 to January 1970.  He received 
several awards and commendations to include the Vietnam 
Service Medal and the Vietnam Campaign Medal with device.  
His military occupational specialty was a stock clerk.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  This case was previously before the Board in 
February 2006 at which time it was remanded for further 
development.  The Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in March 2007.  
A transcript of this proceeding is associated with the claims 
file.    

Previously, claims based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of Vietnam 
were subject to a stay imposed as a result of the United 
States Court of Appeals for Veterans Claims' (Court's) 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006).  In 
that case, the Court held that, for the purpose of applying 
the presumption of exposure to herbicides under 38 C.F.R. 
§ 3.307(a)(6)(iii), "service in the Republic of Vietnam" 
will, in the absence of contradictory evidence, be presumed 
based upon the veteran's receipt of a Vietnam Service Medal, 
without any additional proof required that a veteran who 
served in waters offshore of the Republic of Vietnam actually 
set foot on land.  However, in May 2008, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) issued its 
decision in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
reversing the Veterans Court.  As such, the previous stay is 
no longer in effect and the Board may resume adjudication of 
the previously stayed cases.  See Chairman's Memoranda No. 
01-09-03, Stay Lifted on Processing of Claims for 
Compensation Based on Exposure to Herbicides affected by Haas 
v. Nicholson (January 22, 2009). 


FINDINGS OF FACT

1.  The Veteran served on the U.S.S. Kearsarge off the shores 
of Vietnam from July 1966 to December 1966 and again from 
October 1967 to March 1968.

2.  Service personnel records do not show that the Veteran 
served in or visited the Republic of Vietnam; therefore, 
exposure to herbicides may not be presumed. 

3.  There is competent evidence of a current diagnosis of 
diabetes mellitus.

4.  There is no evidence of diabetes mellitus in service, or 
within one year after service, and no competent medical 
evidence linking the Veteran's diabetes mellitus with his 
period of service, to include exposure to herbicide agents.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not 
established.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his diabetes mellitus is related to 
service.  Specifically, he contends that he was exposed to 
Agent Orange while in service and is thus entitled to 
presumptive service connection.  The Veteran contends that 
while serving aboard the U.S.S. Kearsarge from October 1967 
to March 1968 he was less than a mile from the Vietnam shore.  
He also contends that as a store clerk he came in contact 
with barrels of harmful chemicals, to include Agent Orange.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a chronic disease, such 
as diabetes mellitus, became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The governing law also provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  Furthermore, VA 
regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for certain specified disorders, 
including Type II diabetes mellitus.  38 C.F.R. § 3.309(e).   

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961, and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the Federal 
Circuit held that VA's interpretation of the phrase "served 
in the Republic of Vietnam" in 38 U.S.C.A. § 1116, to the 
effect that a veteran must set foot on Vietnamese soil, was 
entitled to deference by the courts.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Analysis

Review of the record reveals that the Veteran has a current 
diagnosis of diabetes mellitus.  Private treatment records 
show that he was first diagnosed with diabetes in June 2001.  
However, there is no evidence that the Veteran's diabetes 
mellitus is related to his military service.

The Board finds that the preponderance of the evidence is 
against the claim of service connection for diabetes mellitus 
on a presumptive basis.  38 U.S.C.A. § 5107(b).  First, there 
is no evidence of diabetes within one year of service.  38 
C.F.R. § 3.307(a)(3).  The earliest evidence of diabetes is 
June 2001, almost 31 years after service.  Second, although 
the Veteran was awarded the Vietnam Service Medal and 
Campaign Medal, service records do not show that he actually 
set foot in Vietnam.  Service personnel records show that the 
Veteran served aboard the U.S.S. Kearsarge off the shores of 
Vietnam from July 1966 to December 1966 and again from 
October 1967 to March 1968.  However, neither the U.S.S. 
Kearsarge's ship logs nor the Veteran's service personnel 
records show that the Veteran had actual duty or visitation 
in the Republic of Vietnam.  Furthermore, in a July 2004 
"Report of Contact" the Veteran indicated that he never set 
foot in Vietnam.  As such, he is not entitled to the 
presumption under 38 C.F.R. § 3.307.

As above, the Veteran contends that while serving aboard the 
U.S.S. Kearsarge from October 1967 to March 1968 he was less 
than a mile from the Vietnam shore.  He also contends that as 
a store clerk he came in contact with barrels of harmful 
chemicals, to include Agent Orange.  As per the February 2006 
Board remand, verification of these incidents was requested 
in February 2006.  A March 2006 response notes the following:

The ship's deck log does not provide information placing 
individuals aboard the ship, nor indicate names of 
individuals who departed the ship and might have set 
foot in Vietnam, nor will it provide the other personnel 
related information.  It does not indicate the types of 
cargo a particular ships carried either, such as Agent 
Orange.  The log entries provide information about ship 
operations but no indication of material carried about 
the ship.  

In the absence of evidence of actual duty or visitation into 
Vietnam, the Veteran is not entitled to the presumption of 
Agent Orange exposure.  Moreover, despite the Veteran's 
contentions regarding Agent Orange exposure while aboard the 
U.S.S. Kearsarge, there is no evidence corroborating his 
statements that he was directly exposed to this substance in 
the course of his active military service, thus, proving 
actual Agent Orange exposure.  

Finally, this claim is denied on a direct basis.  The 
Veteran's service treatment records are silent as to any 
complaint or diagnosis of diabetes mellitus or associated 
symptomatology.  As was stated earlier, he was not diagnosed 
with the disorder until June 2001, nearly 31 years after his 
separation from service.  Moreover, there is no competent 
evidence of record that links the Veteran's diabetes mellitus 
to any event in service, including the presumed herbicide 
exposure.  Even though the Veteran feels that his diabetes is 
related to herbicide exposure, he is a lay person without 
medical training or expertise, and is not qualified to offer 
opinions regarding the diagnosis or etiology of medical 
conditions.  Thus, his opinion is not competent medical 
evidence.  Grottveit, 5 Vet. App. at 93;  Espiritu, 2 Vet. 
App. at 494-5.  Therefore, the preponderance of evidence is 
against service connection for diabetes mellitus.  38 
U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in September 2003, July 2004, and 
June 2006 letters and the claim was readjudicated in a June 
2007 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Specifically, the 
June 2006 letter addressed the rating criteria and effective 
date provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006)  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment and personnel records, 
assisted the Veteran in obtaining evidence, and afforded the 
Veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

No medical opinion has been obtained with respect to the 
claim; however, the Board finds that a review of the record, 
which reveals that the Veteran did not have diabetes in 
service, that there is no record of exposure to herbicides in 
service and no competent evidence showing a nexus between 
service and the Veteran's diabetes, warrants the conclusion 
that a remand for a medical opinion is not necessary to 
decide the claim. See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


